                 UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA



UNITED STATES OF AMERICA

V.                                                       CASE NUMBER: 5:03-CR-0004-20

PHILLIP TYRONE MORRISON


      THIS MATTER is before the Court sua sponte:
       NOW, THEREFORE, IT IS ORDERED that:

       The Bureau of Prisons and the            United    States     Marshal   Service    is

hereby ORDERED to transport and produce the body of Defendant,                       Phillip

Tyrone Morrison (USM# 19242-058),         for   a   resentencing     hearing   before    the

Honorable Kenneth D. Bell, in the Western District of North Carolina, Charlotte on

or before August 13, 2019 for a hearing on August 14,                 2019 at 11:15AM,

and upon completion of        the   resentencing     hearing,      Defendant   is   to   be

returned to the custody of the Bureau of Prisons.

       The Clerk is directed to certify copies of this Order to the        United   States

Attorney, Defendant’s Counsel, the United States Marshal Service, and the

United States Probation Office.

      IT IS SO ORDERED.


                                          Signed: July 12, 2019
